


110 HR 2913 IH: Pollinator Habitat Protection Act of

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2913
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Blumenauer (for
			 himself, Mr. Hastings of Florida, and
			 Mr. Kuhl of New York) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the administrative requirements for conservation
		  programs administered by the Department of Agriculture to ensure a greater
		  emphasis on increasing habitat for native and managed pollinators and
		  establishing cropping systems, integrated pest management regimes, and other
		  practices to protect native and managed pollinators, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pollinator Habitat Protection Act of
			 2007.
		2.Giving pollinator
			 habitat and protection a priority in conservation programs
			(a)Additional
			 administrative requirement for conservation programsSection 1244
			 of the Food Security Act of 1985 (16 U.S.C. 3844) is amended by adding at the
			 end the following new subsection:
				
					(c)Native and
				managed pollinatorsIn
				carrying out any conservation program administered by the Secretary, except the
				farmland protection program, the Secretary shall establish a priority and
				provide incentives for—
						(1)increasing habitat
				for native and managed pollinators, especially native habitat; and
						(2)establishing
				cropping systems, integrated pest management regimes, and other practices to
				protect native and managed
				pollinators.
						.
			(b)Designation of
			 pollinator protection as national priority resource concernSince increasing awareness about the
			 importance of pollinator protection to agricultural producers and ecosystem
			 health is a necessary step in facilitating pollinator stewardship, protection,
			 and habitat conservation, it is the sense of Congress that the Secretary of
			 Agriculture should designate pollinator protection as a national
			 priority resource concern for conservation programs administered by the
			 Department of Agriculture.
			(c)Awareness and
			 use of pollinator-friendly native plantsSince one of the obstacles for protecting
			 and strengthening pollinator habitat is a chronic shortage of native plants,
			 including seed and nursery stock for native plants, it is the sense of Congress
			 that—
				(1)the Secretary of
			 Agriculture should continue efforts to make nurseries and land managers aware
			 of pollinator-friendly native plants; and
				(2)Plant Materials Centers of the Department
			 of Agriculture should emphasize pollinator-beneficial native plantings for
			 native and managed pollinator habitat.
				
